DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 22 December 2021.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Note: the foreign and non-patent literature documents cited in the IDS are present in the file for parent application 16/097,779.

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-15 in the reply filed on 06 January 2022 is acknowledged.  The traversal is on the grounds that it would not be unduly burdensome to search all claims.  The traversal was not found persuasive because: as evidenced by the differences in classifications, a search of all claims would impose an additional serious burden on the office.  Applicant also argues that a complete search of the adhesive tape of Group I cannot be made without also searching the method claims of Group II or the (opto)electronic arrangement of Group III.  However, the method of Group II and the (opto)electronic arrangement of Group III impose additional limitations requiring additional search which imposes a search burden. The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 06 January 2022.

Drawings
The drawings received on 20 August 2020 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7, 8, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,153.
Regarding claim 1, The ‘153 patent recites a thermally curable adhesive composition comprising (A) 4.9-34.9% by weight of an epoxy functionalized (co)-polymer having a weight average molar mass in the range of 5,000 to 200,000 g/mol, based on more than 30% to 100% by weight of at least one type of (meth)acrylic (co)monomer functionalized with an epoxy group, (B) 0.1 to 5 wt. % of at least one thermally activatable curing agent, and (C) and (D) further constituents.  These reads on claimed components (A), (B), and (C) respectively.  Claim 17 recites that this composition formed into an adhesive tape having at least one layer of this curable composition.
Claim 2, the molecular weight of component (A) in claim 1 of the ‘153 patent is within this claimed range.
Claim 3, claim 6 of the ‘153 patent recites this limitation. 
Claim 4, claim 7 of the ‘153 patent recites this limitation. 
Claim 5, claims 8 and 9 of the ‘153 patent recite this limitation. 
Claim 7, claim 10 of the ‘153 patent recites that the thermally activatable curing agent for cationic curing of epoxides is a thermally activatable acid former.
Claim 8, claim 11 of the ‘153 patent recites this limitation. 
Claim 12
Claims 6, 9, 10, and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,153 in view of JP 2003-336025 A.  A machine translation of JP ‘025 was relied upon for analysis.
Regarding claims 6, 9, 10, and 11, The ‘153 patent is relied upon as described above.  JP ‘025 is relied upon as described in the rejection below to teach these additional limitations.

Claims 13-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,153 in view of Dollase (U.S. Pub. 2014/0322526).
Regarding claims 13-15, The ‘153 patent is relied upon as described above.  Dollase is relied upon as described in the rejection below to teach these additional limitations.

Claim Objections
Claim 13 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 13, the terms Water Vapor Transmission Rate (WVTR) and Oxygen Transmission Rate (OTR) should be spelled out in their first instance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-336025 A.  A machine translation of JP ‘025 was relied upon for analysis.
Regarding claim 1, JP ‘025 describes a UV-curable hot melt type pressure-sensitive adhesive composition, see paragraph [0001].  The composition includes at least three components: 100 parts by weight of (A) an adhesive copolymer, and 0.01 to 6 parts by weight of (B) a UV cationic initiator, and 5-60 parts by weight of (C) a tackifying resin.  See [0010], [0012], and [0032].1  These read on components (A), (B), and (C) as claimed, respectively.   JP ‘025 further teaches forming the acrylic hotmelt composition and applying to a PET film substrate, thus forming a single-sided adhesive tape, see paragraph [0040].  Paragraph [0035] also teaches applying the adhesive composition to plastic, glass, or metals, which also read on forming a single- or double- sided adhesive tape.
The adhesive copolymer (A) includes three components: base polymer (a) which is an acrylic resin having a hydroxyl-group; (b) an epoxy-group containing (meth)acrylate polymerizable compound, and (c) tackifying resin, see [0010].  Compound (b) is used in the amount of 5 to 35 parts by weight based on 100 parts by weight of the acrylic base polymer (a) and has a weight-average molecular weight in the range of 5,000 to 30,000 g/mol, see [0014] and [0024].  Particular epoxy-group-containing (meth)acrylic monomers which form compound (b) are specified at [0022-0023].  The materials are polymerized and cured using UV light, reading on inducing curing of the copolymer by means of UV radiation, see [0034].
prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 2, the molecular weight of the epoxy-group containing (meth)acrylic compound (b) is in the range of 5,000 to 30,000 g/mol, see [0010].  Note also that the molecular weight of base acrylic copolymer (a) is in the range of 50,000 to 600,000, see id.  These ranges overlap the claimed range.
Claim 3, JP ‘025 teaches that the adhesive is a hot melt pressure sensitive adhesive, see [0001] and [0011].
Claims 4 and 5, JP ‘025 teaches that suitable epoxy-group containing (meth)acrylic monomers include glycidyl (meth)acrylate and 3,4-epoxycyclohexylmethyl (meth)acrylate, see [0022] and [0023].
Claim 6, JP ‘025 teaches the use of silicon-containing compounds as component (C), see [0025].
Claim 7, JP ‘025 teaches including at least one tackifying resin, see paragraph [0032].  JP ‘025 also teaches the use of a filler, thickener, or other additives at [0027].
Claim 8, JP ‘025 teaches the use of an aromatic sulfonium salt at [0026] reading on the claimed sulfonium salt curing agent.
Claim 9, JP ‘025 teaches the use of UV cationic initiator (B) at [0015], and uses light with a wavelength in the range of 200 to 600 nm to initiate the polymerization, see [0034].
Claim 10, JP ‘025 teaches including a silane compound at [0025].
Claim 11, JP ‘025 teaches that the adhesive compounds are selected due to their excellent transparency, see [0018].  The Examiner has assumed that transparency in the visible light spectrum is implied by this statement, which includes wavelengths within the range 400 to 800 nm as claimed.

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi (U.S. Pub. 2004/0232563).
Regarding claims 1-4, Sumi describes an adhesive tape formed from a polymerizable adhesive composition.  See abstract.  The composition is a pressure-sensitive adhesive, see p. 2, [0024].  The composition is formed from adherent component (A) which is an acrylic copolymer containing up to 80 mol. % of glycidyl (meth)acrylate groups, see p. 2, [0022-0023].  This component has a molecular weight in the range of 100,000 or greater, preferably from 150,000 to 1,000,000, see p. 2, [0024].  This reads on component (A) as claimed.
Sumi also teaches using a thermally active latent epoxy resin curing agent component which is present in the amount of from 0.1 to 20 parts by weight based on an epoxy resin component (B).  The curing agent reads on component (B) as claimed.  Sumi teaches including an epoxy resin component (B), which reads on the claimed further constituent (C), which is preferably used in the amount of 100 to 600 parts by 
Although Sumi has no specific examples of a curable adhesive composition which reads on that of claim 1, the above description includes components whose identity and quantities overlap the recited ranges.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Sumi discloses a photopolymerization initiator (E) at p. 4, [0052] and also teaches the use of electrically conductive filler reading on an additive or filler, see p. 5, [0057].
Regarding claim 9, Sumi teaches using UV light to irradiate and cure the liquid curable resin compositions, see p. 4, [0050].  UV light includes wavelengths which overlap the claimed range of 250 to 350 nm.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-336025 A in view of Dollase (U.S. Pub. 2014/0322526).  A machine translation of JP ‘025 was relied upon for analysis.
Regarding claims 12-15, JP ‘025 is relied upon as described above.  Although JP ‘025 teaches that the adhesive composition may be formed onto glass, plastic, or metals (see paragraph [0035]), JP ‘025 does not specify a transfer adhesive tape or an adhesive tape with no carrier as recited in claim 12, or the carriers and their properties recited in claims 13-15.
Dollase describes an adhesive substance and a pressure-sensitive adhesive transfer tape, see abstract and p. 9, [0135].  This meets the limitation of claim 12.  A suitable carrier for the adhesive is thin glass, see p. 7, [0097-0098], and preferred carriers are thin glasses with a thickness most preferably from 30-50 microns, see id.  Dollase discloses a tape roll including the thin film glass, see p. 7, [0105], reading on flexible thin glass in the form of a strip and meeting the limitations of claims 14-15.  The carrier is a permeation barrier for water and oxygen, exceeding the requirements of a WVTR less than 0.1 g/(m2-d) and an OTR less than 0.1 cm3(m2-d-bar), see p. 7, [0103].  This meets the limitation of claim 13.
JP ‘025 and Dollase are analogous because they each disclose adhesive materials employed with glass substrates as described above.
Dollase teaches that prior art adhesives for the purpose of sealing and creating a barrier effect around electronic arrangements (see p. 1, [0002-0003]) have used liquid adhesives or adhesives based on epoxides, see p. 2, [0016].  Thus, it would have been 



Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amount of (B) is such that the ratio of (B) to (C) is in the range of 1:0.05 to 1:5, see [0032].  Thus the amount of (B) may be as low at 0.01 parts by weight (lowest ratio based on the lowest amount of silicone compound = 1/5 × 0.05 parts = 0.01 parts) and as high as 6 parts by weight (highest ratio based on the highest amount of silicone compound = 1/0.05 × 0.3 parts = 6.0 parts).